Citation Nr: 1224758	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for porphyria cutanea tarda for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and two other witnesses



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957, and from December 1958 to December 1974.  He died in July 1994.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a petition to reopen a claim for service connection for porphyria cutanea tarda for accrued benefits purposes. 

The appellant and other witnesses testified during a travel Board hearing held in June 2011.  A transcript is of record.  

As will be discussed herein, the appellant has elected to withdraw the appeal from further consideration and the appeal will be formally dismissed by virtue of this decision.  


FINDINGS OF FACT

In June 2012, prior to the promulgation of a decision by the Board, the appellant withdrew her appeal pertaining to the claim characterized as whether new and material evidence has been received to reopen a service connection claim for porphyria cutanea tarda for purposes of accrued benefits.
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal involving the issue of whether new and material evidence has been received to reopen a service connection claim for porphyria cutanea tarda for purposes of accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Following the death of the Veteran in 1994, the appellant filed to reopen a previously denied service connection claim for porphyria cutanea tarda for purposes of accrued benefits.  

In a decision issued in August 2008, the RO denied the claim for accrued benefits, informing the appellant that new and material evidence was necessary to reopen the claim, and had not been presented.  A timely Notice of Disagreement was filed in January 2009, and a Statement of the Case was issued in April 2010.  A timely substantive appeal was filed in May 2010, giving the claim appellate status. 

This case came before the Board in October 2011, at which time it was determined that absent a timely filed application for benefits, the criteria to reopen a service connection claim for porphyria cutanea tarda for purposes of accrued benefits were not met.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  Ultimately, the parties to the case agreed to a Motion for Remand, and a Court Order to this effect was issued in January 2012.  

In June 2012, the Board was informed through the Veteran's attorney that the appellant had elected to withdraw the claim and appeal.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen a service connection claim for porphyria cutanea tarda for purposes of accrued benefits is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


